Luke, J.
Upon conflicting evidence, tlie jury were authorized to convict the defendant; and the conviction has the approval of the trial judge. Grounds 2 and 4 of the amendment to the motion for a new trial are too incomplete to be considered by this court. The other special grounds, as to the exclusion of testimony, are, in view of the evidence in the case, without merit. The jury, as they had a right to do, believed the evidence for the State and disbelieved the defendant’s evidence. It was not error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Bloodic-orth,. J., concur.